       Case 3:20-cv-00808-MEM Document 9 Filed 10/14/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN A. BROWNLEE, III,             :

                 Plaintiff             :     CIVIL ACTION NO. 20-808

       v.                              :        (JUDGE MANNION)

KAREN HUNT, and                        :
KEITH HEARNS,
                                       :
                 Defendants
                                       :

                             MEMORANDUM1

     Presently before the court is the July 17, 2020 report and

recommendation (“Report”) of Magistrate Judge Susan Schwab, (Doc. 8),

which recommends that the civil rights complaint of pro se plaintiff Jonathan

A. Brownlee, III, pursuant to Bivens v. Six Unknown Named Agents of




     1Brownlee    recently pled guilty in his criminal case, 19-CR-211, M.D.
Pa., in which he was charged with one count of possession of child
pornography in violation of 18 U.S.C. §2252(a)(4)(B) and (b)(2). The criminal
charge against Brownlee resulted from a warrantless search conducted by
the Probation Office after he pled guilty to violating the conditions of his
supervised release, imposed by the court in United States v. Brownlee, 3:10-
CR-176, M.D.Pa., including the prohibition for him to access the internet.
See United States v. Brownlee, 2020 WL 3172779 (M.D. Pa. June 15, 2020).
In his instant case, Brownlee alleges that the defendant Probation Officers
violated his constitutional rights by imposing the internet prohibition as one
of his conditions of supervised release and that it caused him financial
damages which lead to the foreclosure of his house.
                                                       (footnote continued on next page)
         Case 3:20-cv-00808-MEM Document 9 Filed 10/14/20 Page 2 of 4




Federal Bureau of Narcotics, 403 U.S. 388 (1971), be dismissed for failure

to pay the required filing fee. Although Brownlee filed an application to

proceed in forma pauperis, the Report finds that he is barred from proceeding

in that manner under the three-strike provision pursuant to 28 U.S.C.

§1915(g). To date, Brownlee’s complaint has not been served on

defendants, both Probation Officers in this district.2 No party has filed

objections to the Report, and the time within which objections were due has

expired. For the following reasons, the report and recommendation, (Doc. 8),

will be ADOPTED and, plaintiff’s complaint, (Doc. 1), will be DISMISSED.3



   I.     STANDARD OF REVIEW

        Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson


        2 Thecourt notes that Brownlee’s denial of any access to the internet
on his computer, which he alleges violated his rights, was imposed by the
court as a condition of his supervised release in his 2010 criminal case. See
United States v. Brownlee, 3:10-CR-176, M.D.Pa.
       3 Since Judge Schwab stated the full procedural history of this case in
her Report and since the parties did not object to it, the court will not repeat
it herein.
                                      -2-
          Case 3:20-cv-00808-MEM Document 9 Filed 10/14/20 Page 3 of 4




v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.



   II.     DISCUSSION

         Judge Schwab states the correct law regarding the three-strike

provision of 28 U.S.C. §1915(g) and explains why Brownlee is barred from

proceeding in forma pauperis in this case, and why he has three strikes

against him, “i.e., on three or more occasions, while incarcerated, he has

brought an action or an appeal that was dismissed as frivolous, malicious, or

for failure to state a claim upon which relief can be granted.” Thus, the court

will not rehash this thorough explanation in the Report.

         The Report also indicates that Brownlee’s application for leave to

proceed in forma pauperis, (Doc. 2), was denied by the court on May 26,

2020, (Doc. 6), and that despite being ordered to pay the full filing fee and

being warned him that his failure to timely pay would result in a

recommendation that his action be dismissed, Brownlee has not paid the




                                     -3-
             Case 3:20-cv-00808-MEM Document 9 Filed 10/14/20 Page 4 of 4




filing fee. As such, the Report recommends that the court dismiss this case

based on Brownlee’s failure to pay the filing fee.

            The court has reviewed the reasons presented by Judge Schwab for

recommending that the plaintiff’s complaint be dismissed, and because the

court agrees with the sound reasoning that led the Judge to the conclusions

in her report and finds no clear error on the face of the record, the court will

adopt the report in its entirety.



     III.     CONCLUSION

            In light of the foregoing, Judge Schwab’s Report, (Doc. 8), will be

ADOPTED IN ITS ENTIRETY, and Brownlee’s complaint, (Doc. 1), will be

DISMISSED. An appropriate order shall follow.



                                            s/   Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: October 14, 2020
20-808-01




                                        -4-
